DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (3/23/21 Remarks: page 10, lines 4-30) with respect to the rejection of claims 1-8 & 16-20 under 35 USC §112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grady (US 20150089337) in view of Xu (US 20180276815).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (US 20150089337) in view of Xu (US 20180276815).
Grady discloses:
Claim 1: An annotation job management method performed by a computing device, comprising:
obtaining, by a processor of the computing device, information about a medical slide image through a communication interface of the computing device (Grady paragraph 0039, obtaining image data by a computer, inherently via some input interface; Grady paragraphs 0044-0045, the image may be a microscopy (slide) image);
determining, by the processor, a dataset type and a panel of the medical slide image (Grady paragraphs 0035 & 0039-0049, generating an automated image annotation for the obtained image, the annotation indicating the type of image, e.g., a cell image for cell tracking or mitosis determination, mammography (tissue) image for tumor detection, an organ (structure) for segmentation, etc);
generating, by the processor, an annotation job based on the medical slide image, the determined dataset type, an annotation task, and a patch that is a partial area of the medical slide image (Grady paragraphs 0035 & 0039-0049, creating a validation task for validating or correcting the automated image annotation, the task being based on the image itself, the desired task (segmentation, centerline labeling, etc.), and the automated image annotation which includes a segmented portion of the image or a candidate region in the image (partial area of image)), the generation of the validation task being based on the generated annotation and therefore occurring after generation of the annotation indicating the image type); and
assigning, by the processor, the annotation job to an annotator account through the communication interface (Grady paragraphs 0036-0038, prompting a user with the validation task via a computer network),
wherein the panel is determined among a plurality of panels including a cell panel, a tissue panel, and a structure panel (Grady paragraphs 0035 & 0039-0049, the annotation may indicate the type of image to be, e.g. a cell image for cell tracking or mitosis determination, a mammography (tissue) image for tumor detection, an organ (structure) for segmentation, etc.),
wherein the annotation task is determined at least based on the determined panel and indicates a detailed type of the annotation job among detailed types varying according to the panels (Grady paragraph 0035, task is determined based on the type of image (aorta task, landmarks task, myocardium task, etc) and annotation task to be validated or corrected (centerline labeling, segmentation, etc)), and
wherein the dataset type indicates a use of the medical slide image and the use of the medical slide image includes at least one of a training use of a medical learning model and a validation use of the machine learning model (see below).
Grady does not expressly disclose the elements annotated “(see below)” above:
Xu discloses:
…wherein the dataset type indicates a use of the medical slide image and the use of the medical slide image includes at least one of a training use of a medical learning model and a validation use of the machine learning model (Xu paragraphs 0019-0020 & 0027-0028 and Figure 1, use of annotation image as ground truth data for training or for a human annotation job for correction and/or validation).
Grady and Xu are combinable because they are from the field of the correction of automated medical image annotations by human annotators.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Grady to utilize the human-corrected annotation as ground truth data for training a machine learning model, as taught by Xu.

Therefore, it would have been obvious to combine Grady with Xu to obtain the invention as specified in claim 1.
Applying the teachings of Grady in view of Xu as applied to claim 1 above to claims 2-4 & 18-19:
Claim 2: The method of claim 1 (see above), wherein the annotation task includes a task class that indicates an annotation target defined from a perspective of the panel (Grady paragraph 0035, task is determined based on the type of panel image (aorta task, landmarks task, myocardium task, etc)).
Claim 3: The method of claim 1 (see above), wherein the use of the medical slide image indicated by the dataset type further includes at least one of (Note: This is a recitation in the alternative, readable upon any one option) a validation use or an OPT (Observer Performance Test) use (Xu paragraph 0019, human annotators observe and test output of automated estimate) of the machine learning model.
Claim 4: The method of claim 1 (see above), wherein determining, by the processor, the dataset type and the panel of the medical slide image comprises:
inputting, by the processor, the medical slide image to the machine learning model through the communication interface (Grady paragraph 0039, obtaining image data by a computer, inherently via some input interface; Grady paragraphs 0044-0045, the image may be a microscopy (slide) image); and
(Grady paragraphs 0035 & 0039-0049, generating an automated image annotation for the obtained image, the annotation indicating the type of image, e.g., a cell image for cell tracking or mitosis determination, mammography (tissue) image for tumor detection, an organ (structure) for segmentation, etc).
Claim 19: An annotation management apparatus comprising:
a processor (Grady paragraph 0006, computer);
a memory (Grady paragraph 0006, non-transitory computer-readable medium); and
a communication interface (Grady paragraph 0039, obtaining image data by a computer, inherently via some input interface),
wherein the memory stores one or more instructions (Grady paragraph 0006, non-transitory computer-readable medium storing instructions); and
wherein the processor, by executing the one or more instructions (Grady paragraph 0006, non-transitory computer-readable medium storing instructions executable by a computer),
obtains information about a medical slide image through the communication interface (Grady paragraph 0039, obtaining image data by a computer, inherently via some input interface; Grady paragraphs 0044-0045, the image may be a microscopy (slide) image);
determines a dataset type and a panel of the medical slide image (Grady paragraphs 0035 & 0039-0049, generating an automated image annotation for the obtained image, the annotation indicating the type of image, e.g., a cell image for cell tracking or mitosis determination, mammography (tissue) image for tumor detection, an organ (structure) for segmentation, etc);
generates an annotation job based on the medical slide image, the determined dataset type, an annotation task, and a patch that is a partial area of the medical slide image (Grady paragraphs 0035 & 0039-0049, creating a validation task for validating or correcting the automated image annotation, the task being based on the image itself, the desired task (segmentation, centerline labeling, etc.), and the automated image annotation which includes a segmented portion of the image or a candidate region in the image (partial area of image)), the generation of the validation task being based on the generated annotation and therefore occurring after generation of the annotation indicating the image type); and
assigns the annotation job to an annotator account through the communication interface (Grady paragraphs 0036-0038, prompting a user with the validation task via a computer network),
wherein the panel is determined among a plurality of panels including a cell panel, a tissue panel, and a structure panel (Grady paragraphs 0035 & 0039-0049, the annotation may indicate the type of image to be, e.g. a cell image for cell tracking or mitosis determination, a mammography (tissue) image for tumor detection, an organ (structure) for segmentation, etc.),
wherein the annotation task is determined at least based on the determined panel and indicates a detailed type of the annotation job among detailed types varying according to the panels (Grady paragraph 0035, task is determined based on the type of image (aorta task, landmarks task, myocardium task, etc) and annotation task to be validated or corrected (centerline labeling, segmentation, etc)), and
wherein the dataset type indicates a use of the medical slide image and the use of the medical slide image is determined among a plurality of uses including a training use of a medical learning model and a validation use of the machine learning model (Xu paragraphs 0019-0020 & 0027-0028 and Figure 1, use of annotation image as ground truth data for training or for a human annotation job for correction and/or validation).
Claim 20: An non-transitory computer-readable medium storing a computer program that, when executed by a processor (Grady paragraph 0006, non-transitory computer-readable medium storing instructions executable by a computer), causes the processor to:
obtain information about a medical slide image through a communication interface of the computing device (Grady paragraph 0039, obtaining image data by a computer, inherently via some input interface; Grady paragraphs 0044-0045, the image may be a microscopy (slide) image);
determine a dataset type and a panel of the medical slide image (Grady paragraphs 0035 & 0039-0049, generating an automated image annotation for the obtained image, the annotation indicating the type of image, e.g., a cell image for cell tracking or mitosis determination, mammography (tissue) image for tumor detection, an organ (structure) for segmentation, etc);
generate an annotation job based on the medical slide image, the determined dataset type, an annotation task, and a patch that is a partial area of the medical slide image (Grady paragraphs 0035 & 0039-0049, creating a validation task for validating or correcting the automated image annotation, the task being based on the image itself, the desired task (segmentation, centerline labeling, etc.), and the automated image annotation which includes a segmented portion of the image or a candidate region in the image (partial area of image)), the generation of the validation task being based on the generated annotation and therefore occurring after generation of the annotation indicating the image type); and
assign the annotation job to an annotator account through the communication interface (Grady paragraphs 0036-0038, prompting a user with the validation task via a computer network),
wherein the panel is determined among a plurality of panels including a cell panel, a tissue panel, and a structure panel (Grady paragraphs 0035 & 0039-0049, the annotation may indicate the type of image to be, e.g. a cell image for cell tracking or mitosis determination, a mammography (tissue) image for tumor detection, an organ (structure) for segmentation, etc.),
wherein the annotation task is determined at least based on the determined panel and indicates a detailed type of the annotation job among detailed types varying according to the panels (Grady paragraph 0035, task is determined based on the type of image (aorta task, landmarks task, myocardium task, etc) and annotation task to be validated or corrected (centerline labeling, segmentation, etc)), and
wherein the dataset type indicates a use of the medical slide image and the use of the medical slide image is determined among a plurality of uses including a training use of a medical learning model and a validation (Xu paragraphs 0019-0020 & 0027-0028 and Figure 1, use of annotation image as ground truth data for training or for a human annotation job for correction and/or validation).
Allowable Subject Matter
Claims 5-8 & 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 5, the art of record does not teach or suggest the recited determination of a medical slide image as a training use image in response to a confidence score less than a reference value in conjunction with the recited annotation job arrangement having the recited medical image dataset type determining, annotation job generating based on the image and dataset type, and determining of medical slide image use.
Re claim 6, the art of record does not teach or suggest the recited application of first, second, and third models corresponding to cell, tissue, and structure panels in 
Re claim 7, the art of record does not teach or suggest the recited worker agent storage monitor detection, storage of information about a medical slide image, and obtaining of the information in conjunction with the recited annotation job arrangement having the recited medical image dataset type determining, annotation job generating based on the image and dataset type, and determining of medical slide image use.
Re claim 8, the art of record does not teach or suggest the recited assignment of an annotation job to an annotator on the basis of a performance history associated with a combination of dataset type and panel in conjunction with the recited annotation job arrangement having the recited medical image dataset type determining, annotation job generating based on the image and dataset type, and determining of medical slide image use.
Re claim 16, the art of record does not teach or suggest the recited misprediction probability for each candidate patch and selection of an annotation job patch having a misprediction probability equal to or greater than a reference value in conjunction with the recited annotation job arrangement having the recited medical image dataset type determining, annotation job generating based on the image and dataset type, and determining of medical slide image use.
Re claim 17, the art of record does not teach or suggest the recited reassigning of an annotation job to another annotation account when a difference between an annotation result and a machine learning result is greater than a reference value in conjunction with the recited annotation job arrangement having the recited medical image dataset type determining, annotation job generating based on the image and dataset type, and determining of medical slide image use.
Re claim 18, the art of record does not teach or suggest the recited obtaining of second annotation result data and disapproving of first annotation data when a similarity between first and second annotation data is less than a reference value in conjunction with the recited annotation job arrangement having the recited medical image dataset type determining, annotation job generating based on the image and dataset type, and determining of medical slide image use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang and Zhu disclose examples of medical image annotation.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663